



Exhibit 10.1
AMENDED AND RESTATED COMMERCIAL VEHICLE GROUP, INC.
2014 EQUITY INCENTIVE PLAN


1.
Purpose.



The purpose of the Amended and Restated Commercial Vehicle Group, Inc. 2014
Equity Incentive Plan (the “Amended and Restated 2014 Equity Incentive Plan”) is
to promote the long-term growth and profitability of Commercial Vehicle Group,
Inc. (the “Company”) and its Subsidiaries by (i) providing certain directors,
officers and employees of, and certain other individuals who perform services
for, or to whom an offer of employment has been extended by, the Company and its
Subsidiaries with incentives to maximize stockholder value and otherwise
contribute to the success of the Company and (ii) enabling the Company to
attract, retain and reward the best available persons for positions of
responsibility. Grants of incentive or non-qualified stock options, stock
appreciation rights (“SARs”), restricted stock, restricted stock units and
deferred stock units, performance awards, dividend equivalent rights and other
stock-based awards, or any combination of the foregoing may be made under the
Amended and Restated 2014 Equity Incentive Plan.




2.
Definitions.



(a)“Board of Directors” and “Board” mean the board of directors of the Company.


(b)“Cause” shall, with respect to any participant, have the equivalent meaning
as the term “cause” or “for cause” in any employment, consulting, or independent
contractor’s agreement between the participant and the Company or any
Subsidiary, or in the absence of such an agreement that contains such a defined
term, shall mean the occurrence of one or more of the following events:


(i)Conviction of any felony or any crime or offense lesser than a felony
involving the property of the Company or a Subsidiary; or


(ii)Deliberate or reckless conduct that has caused demonstrable and serious
injury to the Company or a Subsidiary, monetary or otherwise, or any other
serious misconduct of such a nature that the participant’s continued
relationship with the Company or a Subsidiary may reasonably be expected to
adversely affect the business or properties of the Company or any Subsidiary; or


(iii)Willful refusal to perform or reckless disregard of duties properly
assigned, as determined by the Company; or


(iv)Breach of duty of loyalty to the Company or a Subsidiary or other act of
fraud or dishonesty with respect to the Company or a Subsidiary.


For purposes of this Section 2(b), any good faith determination of “Cause” made
by the Committee shall be binding and conclusive on all interested parties.


(c)“Change in Control” means the occurrence of one of the following events:


(i)if any “person” or “group” as those terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successors thereto, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act or any
successor thereto), directly or indirectly, of securities of the Company
representing more than 50% of either the then outstanding shares or the combined
voting power of the then outstanding securities of the Company; or


(ii)during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board and any new directors whose election by the
Board or nomination for election by the Company’s stockholders was approved by
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election was previously so
approved, cease for any reason to constitute a majority thereof; or


(iii)the consummation of a merger or consolidation of the Company with any other
corporation or other entity, other than a merger or consolidation which would
result in all or a portion of the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or


(iv)the consummation of a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
the Company’s assets, other than a sale to an Exempt Person.


(d)“Code” means the Internal Revenue Code of 1986, as amended.


(e)“Committee”means the Compensation Committee of the Board, which shall consist
solely of two or more members of the Board, and each member of the Committee
shall be (i) a “non-employee director” within the meaning of Rule 16b-3 under
the Exchange Act, unless administration of the Amended and Restated 2014 Equity
Incentive Plan by “non-employee directors” is not then required in order for
exemptions under Rule 16b-3 to apply to transactions under the Amended and
Restated 2014 Equity Incentive Plan, (ii) an “outside director” within the
meaning of Section 162(m) of the Code, unless administration of the Amended and
Restated 2014 Equity Incentive Plan by “outside directors” is not then required
in order to qualify for tax deductibility under Section 162(m) of the Code, and
(iii) independent, as defined by the rules of the Nasdaq Stock Market or any
national securities exchange on which any securities of the Company are listed
for trading, and if not listed for trading, by the rules of the Nasdaq Stock
Market.


(f)“Common Stock” means the Common Stock, par value $.01 per share, of the
Company, and any other shares into which such stock may be changed by reason of
a recapitalization, reorganization, merger, consolidation or any other change in
the corporate structure or capital stock of the Company.


(g)“Competition” is deemed to occur if a person whose employment with the
Company or its Subsidiaries has terminated obtains a position as a full-time or
part-time employee of, as a member of the board of directors of, or as a
consultant or advisor with or to, or acquires an ownership interest in excess of
2% of, a corporation, partnership, firm or other entity that engages, in any
state in which the Company or any Subsidiary is doing business at the time of
such person’s termination of employment, in any business which competes with any
product or service of the Company or any Subsidiary.





--------------------------------------------------------------------------------







(h)“Covered Employee” means an individual who is both (i) a “covered employee”
within the meaning of Section 162(m)(3) of the Code and (ii) expected by the
Committee to be the recipient of compensation (other than “qualified
performance-based compensation” as defined in Section 162(m) of the Code) in
excess of $1,000,000 for the tax year of the Company with regard to which a
deduction in respect of such individual’s award would be allowed.


(i)“Disability” means a disability that would entitle an eligible participant to
payment of monthly disability payments under any Company disability plan or any
agreement between the eligible participant and the Company as otherwise
determined by the Committee.


(j)“Effective Date” has the meaning given in Section 22 of the Amended and
Restated 2014 Equity Incentive Plan.


(k)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(l)“Family Member” has the meaning given to such term in General
Instructions A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended,
and any successor thereto.


(m)“Fair Market Value” of a share of Common Stock of the Company means, as of
the date in question, the officially-quoted closing selling price of the stock
(or if no selling price is quoted, the bid price) on the principal securities
exchange on which the Common Stock is then listed for trading (including for
this purpose the Nasdaq Stock Market) (the “Market”) for the applicable trading
day or, if the Common Stock is not then listed or quoted in the Market, the Fair
Market Value shall be the fair value of the Common Stock determined in good
faith by the Board; provided, however, that when shares received upon exercise
of an option are immediately sold in the open market, the net sale price
received may be used to determine the Fair Market Value of any shares used to
pay the exercise price or applicable withholding taxes and to compute the
withholding taxes.


(n)“Full-Value Award” means any award under the Amended and Restated 2014 Equity
Incentive Plan other than an Incentive Stock Option, Non-qualified Stock Option,
or SAR.


(o)“Good Reason” shall, with respect to any participant, have the equivalent
meaning as the term “good reason” or “for good reason” in any employment,
consulting, or independent contractor’s agreement between the participant and
the Company or any Subsidiary, or in the absence of such an agreement that
contains such a defined term, shall mean (i) the assignment to the participant
of any duties materially inconsistent with the participant’s duties or
responsibilities as assigned by the Company (or a Subsidiary), or any other
action by the Company (or a Subsidiary) which results in a material diminution
in such duties or responsibilities, excluding for this purpose any isolated,
insubstantial and inadvertent actions not taken in bad faith and which are
remedied by the Company (or a Subsidiary) promptly after receipt of notice
thereof given by the participant; (ii) any material failure by the Company (or a
Subsidiary) to make any payment of compensation or pay any benefits to the
participant that have been agreed upon between the Company (or a Subsidiary) and
the participant in writing, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company (or a Subsidiary) promptly after receipt of notice thereof given by the
participant; or (iii) the Company’s (or Subsidiary’s) requiring the participant
to be based at any office or location outside of fifty miles from the location
of employment or service as of the date of award, except for travel reasonably
required in the performance of the participant’s responsibilities.


(p)“Incentive Stock Option” means an option conforming to the requirements of
Section 422 of the Code and any successor thereto.


(q)“Non-Employee Director” has the meaning given to such term in Rule 16b-3
under the Exchange Act and any successor thereto.


(r)“Non-qualified Stock Option” means any stock option other than an Incentive
Stock Option.


(s)“Other Company Securities” mean securities of the Company other than Common
Stock, which may include, without limitation, unbundled stock units or
components thereof, debentures, preferred stock, warrants and securities
convertible into or exchangeable for Common Stock or other property.


(t)“Performance Award” means a right, granted to a participant under Section 10
hereof, to receive awards based upon performance goals specified by the
Committee.


(u)“Qualified Performance Award” has the meaning set forth in Section 10 hereof.


(v)“Qualified Performance Goal” has the meaning set forth in Section 10 hereof.


(w)“Retirement” means retirement as defined under any Company pension plan or
retirement program or termination of one’s employment on retirement with the
approval of the Committee.


(x)“Share” means a share of Common Stock that may be issued pursuant to the
Amended and Restated 2014 Equity Incentive Plan.


(y)“Subsidiary” means a corporation or other entity of which outstanding shares
or ownership interests representing 50% or more of the combined voting power of
such corporation or other entity entitled to elect the management thereof, or
such lesser percentage as may be approved by the Committee, are owned directly
or indirectly by the Company.


3.
Administration.



The Amended and Restated 2014 Equity Incentive Plan shall be administered by the
Committee; provided that the Board may, in its discretion, at any time and from
time to time, resolve to administer the Amended and Restated 2014 Equity
Incentive Plan, in which case the term “Committee” shall be deemed to mean the
Board for all purposes herein. Subject to the provisions of the Amended and
Restated 2014 Equity Incentive Plan, the Committee shall be authorized to
(i) select persons to participate in the Amended and Restated 2014 Equity
Incentive Plan, (ii) determine the form and substance of grants made under the
Amended and Restated 2014 Equity Incentive Plan to each participant, and the
conditions and restrictions, if any, subject to which such grants will be made,
(iii) certify that the conditions and restrictions applicable to any grant have
been met, (iv) modify the terms of grants made under the Plan, (v) interpret the
Amended and Restated 2014 Equity Incentive Plan and grants made thereunder,
(vi) make any adjustments necessary or desirable in connection with grants made
under the Amended





--------------------------------------------------------------------------------





and Restated 2014 Equity Incentive Plan to eligible participants located outside
the United States and (vii) adopt, amend, or rescind such rules and regulations,
and make such other determinations, for carrying out the Amended and Restated
2014 Equity Incentive Plan as it may deem appropriate. Decisions of the
Committee on all matters relating to the Amended and Restated 2014 Equity
Incentive Plan shall be in the Committee’s sole discretion and shall be
conclusive and binding on all parties. The validity, construction, and effect of
the Amended and Restated 2014 Equity Incentive Plan and any rules and
regulations relating to the Amended and Restated 2014 Equity Incentive Plan
shall be determined in accordance with applicable federal and state laws and
rules and regulations promulgated pursuant thereto. No member of the Committee
and no officer of the Company shall be liable for any action taken or omitted to
be taken by such member, by any other member of the Committee or by any officer
of the Company in connection with the performance of duties under the Amended
and Restated 2014 Equity Incentive Plan, except for such person’s own willful
misconduct or as expressly provided by statute.


The expenses of the Amended and Restated 2014 Equity Incentive Plan shall be
borne by the Company. The Amended and Restated 2014 Equity Incentive Plan shall
not be required to establish any special or separate fund or make any other
segregation of assets to assume the payment of any award under the Amended and
Restated 2014 Equity Incentive Plan, and rights to the payment of such awards
shall be no greater than the rights of the Company’s general creditors.




4.
Shares Available for the Amended and Restated 2014 Equity Incentive Plan; Limit
on Awards.



Subject to adjustments as provided in Section 19, the maximum number of Shares
that may be issued pursuant to the Amended and Restated 2014 Equity Incentive
Plan as awards shall be a total of (i) 3,500,000 Shares, plus (ii) any Shares
remaining available for grant under the Commercial Vehicle Group, Inc. Fourth
Amended and Restated Equity Incentive Plan (the “Prior Plan”) as of May 15,
2014, plus (iii) any Shares with respect to Awards granted under the Prior Plan
that are forfeited (or again become available for grant) following May 15, 2014.
Such Shares may be in whole or in part authorized and unissued or held by the
Company as treasury shares. If any grant under the Amended and Restated 2014
Equity Incentive Plan expires, terminates unexercised, becomes unexercisable or
is forfeited as to any Shares, then such unpurchased or forfeited Shares shall
thereafter be available for further grants under the Amended and Restated 2014
Equity Incentive Plan. In addition, any Shares tendered or withheld by the
Company to satisfy any taxes payable in connection with the grant, vesting or
settlement of a Full-Value Award shall thereafter be available for further
grants under the Amended and Restated 2014 Equity Incentive Plan.
Notwithstanding anything in this Section 4 to the contrary, any Shares that are
tendered or withheld in payment of the exercise price of an Incentive Stock
Option, Non-qualified Stock Option or SAR, or the taxes payable with respect to
the exercise of an Incentive Stock Option, Non-qualified Stock Option or SAR,
shall not thereafter be available for further grants under the Amended and
Restated 2014 Equity Incentive Plan.


Without limiting the generality of the foregoing provisions of this Section 4 or
the generality of the provisions of Sections 3, 6 or 21 or any other section of
this Plan, the Committee may, at any time or from time to time, and on such
terms and conditions (that are consistent with and not in contravention of the
other provisions of this Plan) as the Committee may, in its sole discretion,
determine, enter into agreements (or take other actions with respect to the
options) for new options containing terms (including exercise prices) more (or
less) favorable than the outstanding options.


In any one calendar year, the Committee shall not: (i) grant to any one
participant who is not a Non-Employee Director awards that relate to a number of
Shares in excess of fifteen percent (15%) of the total number of Shares
authorized under the Amended and Restated 2014 Equity Incentive Plan pursuant to
this Section 4; (ii) grant to any one Non-Employee Director awards that relate
to a number of Shares in excess of five percent (5%) of the total number of
Shares authorized under the Amended and Restated 2014 Equity Incentive Plan
pursuant to this Section 4; or (iii) grant to any one Participant Performance
Awards providing for the payment or distribution to any Participant of cash or
other property (other than Shares) having a value in excess of $4,000,000.




5.
Participation.



Participation in the Amended and Restated 2014 Equity Incentive Plan shall be
limited to those directors (including Non-Employee Directors), officers
(including non-employee officers) and employees of, and other individuals
performing services for, or to whom an offer of employment has been extended by,
the Company and its Subsidiaries selected by the Committee (including
participants located outside the United States). Nothing in the Amended and
Restated 2014 Equity Incentive Plan or in any grant thereunder shall confer any
right on a participant to continue in the employ as a director or officer of or
in the performance of services for the Company or shall interfere in any way
with the right of the Company to terminate the employment or performance of
services or to reduce the compensation or responsibilities of a participant at
any time. By accepting any award under the Amended and Restated 2014 Equity
Incentive Plan, each participant and each person claiming under or through him
or her shall be conclusively deemed to have indicated his or her acceptance and
ratification of, and consent to, any action taken under the Amended and Restated
2014 Equity Incentive Plan by the Company, the Board or the Committee.


Incentive Stock Options or Non-qualified Stock Options, SARs, restricted stock
units, restricted stock awards, performance awards, or any combination thereof,
may be granted to such persons and for such number of Shares as the Committee
shall determine (such individuals to whom grants are made being sometimes herein
called “optionees” or “grantees,” as the case may be). Determinations made by
the Committee under the Amended and Restated 2014 Equity Incentive Plan need not
be uniform and may be made selectively among eligible individuals under the
Amended and Restated 2014 Equity Incentive Plan, whether or not such individuals
are similarly situated. A grant of any type made hereunder in any one year to an
eligible participant shall neither guarantee nor preclude a further grant of
that or any other type to such participant in that year or subsequent years.




6.
Incentive and Non-qualified Options and SARs.



The Committee may from time to time grant to eligible participants Incentive
Stock Options, Non-qualified Stock Options, or any combination thereof; provided
that the Committee may grant Incentive Stock Options only to eligible employees
of the Company or its subsidiaries (as defined for this purpose in
Section 424(f) of the Code or any successor thereto). The options granted shall
take such form as the Committee shall determine, subject to the following terms
and conditions.


It is the Company’s intent that Non-qualified Stock Options granted under the
Amended and Restated 2014 Equity Incentive Plan not be classified as Incentive
Stock Options, that Incentive Stock Options be consistent with and contain or be
deemed to contain all provisions required under Section 422 of the Code and any
successor thereto, and that any ambiguities in construction be interpreted in
order to effectuate such intent. If an Incentive Stock Option granted under the
Amended and Restated 2014 Equity Incentive Plan does not qualify as such for any
reason, then to the extent of such non-qualification, the stock





--------------------------------------------------------------------------------





option represented thereby shall be regarded as a Non-qualified Stock Option
duly granted under the Amended and Restated 2014 Equity Incentive Plan, provided
that such stock option otherwise meets the Amended and Restated 2014 Equity
Incentive Plan’s requirements for Non-qualified Stock Options.


(a)Price.  The price per Share deliverable upon the exercise of each option
(“exercise price”) shall be established by the Committee, except that the
exercise price may not be less than 100% of the Fair Market Value of a share of
Common Stock as of the date of grant of the option, and in the case of the grant
of any Incentive Stock Option to an employee who, at the time of the grant, owns
more than 10% of the total combined voting power of all classes of stock of the
Company or any of its Subsidiaries, the exercise price may not be less than 110%
of the Fair Market Value of a share of Common Stock as of the date of grant of
the option, in each case unless otherwise permitted by Section 422 of the Code
or any successor thereto.


(b)Payment.  Options may be exercised, in whole or in part, upon payment of the
exercise price of the Shares to be acquired. Unless otherwise determined by the
Committee, payment shall be made (i) in cash (including check, bank draft, money
order or wire transfer of immediately available funds), (ii) by delivery of
outstanding shares of Common Stock with a Fair Market Value on the date of
exercise equal to the aggregate exercise price payable with respect to the
options’ exercise, (iii) by simultaneous sale through a broker reasonably
acceptable to the Committee of Shares acquired on exercise, as permitted under
Regulation T of the Federal Reserve Board, (iv), if the Shares are traded on an
established securities market at the time of exercise, by authorizing the
Company to withhold from issuance a number of Shares issuable upon exercise of
the options which, when multiplied by the Fair Market Value of a share of Common
Stock on the date of exercise, is equal to the aggregate exercise price payable
with respect to the options so exercised, or (v) by any combination of the
foregoing.


In the event a grantee elects to pay the exercise price payable with respect to
an option pursuant to clause (ii) above, (A) only a whole number of share(s) of
Common Stock (and not fractional shares of Common Stock) may be tendered in
payment, (B) such grantee must present evidence acceptable to the Company that
he or she has owned any such shares of Common Stock tendered in payment of the
exercise price (and that such tendered shares of Common Stock have not been
subject to any substantial risk of forfeiture) for at least six months prior to
the date of exercise, and (C) Common Stock must be delivered to the Company.
Delivery for this purpose may, at the election of the grantee, be made either by
(A) physical delivery of the certificate(s) for all such shares of Common Stock
tendered in payment of the price, accompanied by duly executed instruments of
transfer in a form acceptable to the Company, or (B) direction to the grantee’s
broker to transfer, by book entry, such shares of Common Stock from a brokerage
account of the grantee to a brokerage account specified by the Company. When
payment of the exercise price is made by delivery of Common Stock, the
difference, if any, between the aggregate exercise price payable with respect to
the option being exercised and the Fair Market Value of the shares of Common
Stock tendered in payment (plus any applicable taxes) shall be paid in cash. No
grantee may tender shares of Common Stock having a Fair Market Value exceeding
the aggregate exercise price payable with respect to the option being exercised
(plus any applicable taxes).


In the event a grantee elects to pay the exercise price payable with respect to
an option pursuant to clause (iv) above, (A) only a whole number of Share(s)
(and not fractional Shares) may be withheld in payment and (B) such grantee must
present evidence acceptable to the Company that he or she has owned a number of
shares of Common Stock at least equal to the number of Shares to be withheld in
payment of the exercise price (and that such owned shares of Common Stock have
not been subject to any substantial risk of forfeiture) for at least six months
prior to the date of exercise. When payment of the exercise price is made by
withholding of Shares, the difference, if any, between the aggregate exercise
price payable with respect to the option being exercised and the Fair Market
Value of the Shares withheld in payment (plus any applicable taxes) shall be
paid in cash. No grantee may authorize the withholding of Shares having a Fair
Market Value exceeding the aggregate exercise price payable with respect to the
option being exercised (plus any applicable taxes). Any withheld Shares shall no
longer be issuable under such option.


(c)Terms of Options.  The term during which each option may be exercised shall
be determined by the Committee, but if required by the Code and except as
otherwise provided herein, no option shall be exercisable in whole or in part
more than ten years from the date it is granted, and no Incentive Stock Option
granted to an employee who at the time of the grant owns more than 10% of the
total combined voting power of all classes of stock of the Company or any of its
Subsidiaries shall be exercisable more than five years from the date it is
granted. All rights to purchase Shares pursuant to an option shall, unless
sooner terminated, expire at the date designated by the Committee. The Committee
shall determine the date on which each option shall become exercisable and may
provide that an option shall become exercisable in installments. The Shares
constituting each installment may be purchased in whole or in part at any time
after such installment becomes exercisable, subject to such minimum exercise
requirements as may be designated by the Committee. Prior to the exercise of an
option and delivery of the Shares represented thereby, the optionee shall have
no rights as a stockholder with respect to any Shares covered by such
outstanding option (including any dividend or voting rights).


(d)Limitations on Grants.  If required by the Code, the aggregate Fair Market
Value (determined as of the grant date) of Shares for which an Incentive Stock
Option is exercisable for the first time during any calendar year under all
equity incentive plans of the Company and its Subsidiaries (as defined in
Section 422 of the Code or any successor thereto) may not exceed $100,000.


(e)Termination.


(i)Death or Disability.  Except as otherwise determined by the Committee, if a
participant ceases to be a director, officer or employee of, or to perform other
services for, the Company and any Subsidiary due to death or Disability, all of
the participant’s options and SARs that were exercisable on the date of such
cessation shall remain so for a period of 180 days from the date of such death
or Disability, but in no event after the expiration date of the options or SARs;
provided that the participant does not engage in Competition during such 180-day
period unless he or she received written consent to do so from the Board or the
Committee. Notwithstanding the foregoing, if the Disability giving rise to the
termination of employment is not within the meaning of Section 22(e)(3) of the
Code or any successor thereto, Incentive Stock Options not exercised by such
participant within 90 days after the date of termination of employment will
cease to qualify as Incentive Stock Options and will be treated as Non-qualified
Stock Options under the Amended and Restated 2014 Equity Incentive Plan if
required to be so treated under the Code.


(ii)Retirement.  Except as otherwise determined by the Committee, if a
participant ceases to be a director, officer or employee of, or to perform other
services for, the Company or any Subsidiary upon the occurrence of his or her
Retirement, (A) all of the participant’s options and SARs that were exercisable
on the date of Retirement shall remain exercisable for, and shall otherwise
terminate at the end of, a period of 90 days after the date of Retirement, but
in no event after the expiration date of the options or SARs; provided that the
participant does not engage in Competition during such 90-day period unless he
or she receives written consent to do so from the Board or the Committee, and
(B) all of the participant’s options and SARs that were not exercisable on the
date of Retirement shall be forfeited immediately upon such Retirement;
provided, however, that such options and SARs may become fully vested and
exercisable in the discretion of the Committee. Notwithstanding the foregoing,





--------------------------------------------------------------------------------





Incentive Stock Options not exercised by such participant within 90 days after
Retirement will cease to qualify as Incentive Stock Options and will be treated
as Non-qualified Stock Options under the Amended and Restated 2014 Equity
Incentive Plan if required to be so treated under the Code.


(iii)Discharge for Cause.  Except as otherwise determined by the Committee, if a
participant ceases to be a director, officer or employee of, or to perform other
services for, the Company or a Subsidiary due to Cause, or if a participant does
not become a director, officer or employee of, or does not begin performing
other services for, the Company or a Subsidiary for any reason, all of the
participant’s options and SARs shall expire and be forfeited immediately upon
such cessation or non-commencement, whether or not then exercisable.


(iv)Other Termination.  Except as otherwise determined by the Committee, if a
participant ceases to be a director, officer or employee of, or to otherwise
perform services for, the Company or a Subsidiary for any reason other than
death, Disability, Retirement or Cause, (A) all of the participant’s options and
SARs that were exercisable on the date of such cessation shall remain
exercisable for, and shall otherwise terminate at the end of, a period of
90 days after the date of such cessation, but in no event after the expiration
date of the options or SARs; provided that the participant does not engage in
Competition during such 90-day period unless he or she receives written consent
to do so from the Board or the Committee, and (B) all of the participant’s
options and SARs that were not exercisable on the date of such cessation shall
be forfeited immediately upon such cessation.


(f)Options Exercisable for Restricted Stock.  The Committee shall have the
discretion to grant options which are exercisable for Shares of restricted
stock. Should the participant cease to be a director, officer or employee of, or
to perform other services for, the Company or any Subsidiary while holding such
Shares of restricted stock, the Company shall have the right to repurchase, at
the exercise price paid per share, any or all of those Shares of restricted
stock. The terms upon which such repurchase right shall be exercisable
(including the period and procedure for exercise and the appropriate vesting
schedule for the purchased shares) shall be established by the Committee and set
forth in the document evidencing such repurchase right.


7.
Stock Appreciation Rights.



The Committee shall have the authority to grant SARs under this Plan. SARs shall
be subject to such terms and conditions as the Committee may specify; provided
that (a) the exercise price of an SAR may never be less than the fair market
value of the Shares subject to the SAR on the date the SAR is granted and (b) no
SAR will be exercisable in whole or in part more than ten years from the date of
SAR is granted.


Prior to the exercise of the SAR and delivery of the cash and/or Shares
represented thereby, the participant shall have no rights as a stockholder with
respect to Shares covered by such outstanding SAR (including any dividend or
voting rights).


Upon the exercise of an SAR, the participant shall be entitled to a distribution
in an amount equal to (a) the difference between the Fair Market Value of a
share of Common Stock on the date of exercise and the exercise price of the SAR
multiplied by (b) the number of Shares as to which the SAR is exercised. The
Committee shall decide whether such distribution shall be in cash or in Shares
having a Fair Market Value equal to such amount. Upon distribution, the full
number of Shares covered by the SAR, rather than the actual number of Shares
distributed, will be counted as issued under the Amended and Restated 2014
Equity Incentive Plan for purposes of the limit on awards set forth in Section 4
above.


All SARs will be exercised automatically on the last day prior to the expiration
date of the SAR so long as the Fair Market Value of a share of Common Stock on
that date exceeds the exercise price of the SAR.


8.
Restricted Stock.



The Committee may at any time and from time to time grant Shares of restricted
stock under the Amended and Restated 2014 Equity Incentive Plan to such
participants and in such amounts as it determines. Each grant of restricted
stock shall specify the applicable restrictions on such Shares, the duration of
such restrictions (which shall be at least six months except as otherwise
determined by the Committee or provided in the third paragraph of this
Section 8), and the time or times at which such restrictions shall lapse with
respect to all or a specified number of Shares that are part of the grant.


The participant will be required to pay the Company the aggregate par value of
any Shares of restricted stock (or such larger amount as the Board may determine
to constitute capital under Section 154 of the Delaware General Corporation Law,
as amended, or any successor thereto) within ten days of the date of grant,
unless such Shares of restricted stock are treasury shares. The par value (or
such larger amount) must be paid in cash or other legal consideration permitted
by the Delaware General Corporation Law. Unless otherwise determined by the
Committee, certificates representing Shares of restricted stock granted under
the Amended and Restated 2014 Equity Incentive Plan will be held in escrow by
the Company on the participant’s behalf during any period of restriction thereon
and will bear an appropriate legend specifying the applicable restrictions
thereon, and the participant will be required to execute a blank stock power
therefor. Except as otherwise provided by the Committee and subject to Section
11 hereof, during such period of restriction the participant shall have all of
the rights of a holder of Common Stock, including but not limited to the rights
to receive dividends and to vote, and any stock or other securities received as
a distribution with respect to such participant’s restricted stock shall be
subject to the same restrictions as then in effect for the restricted stock.


At such time as a participant ceases to be a director, officer, or employee of,
or to otherwise perform services for, the Company and its Subsidiaries due to
death, Disability or Retirement during any period of restriction, all
restrictions on Shares granted to such participant shall lapse. At such time as
a participant ceases to be, or in the event a participant does not become, a
director, officer or employee of, or otherwise performing services for, the
Company or its Subsidiaries for any other reason, all Shares of restricted stock
granted to such participant on which the restrictions have not lapsed shall be
immediately forfeited to the Company.


9.
Restricted Stock Units; Deferred Stock Units.



The Committee may at any time and from time to time grant restricted stock units
under the Amended and Restated 2014 Equity Incentive Plan to such participants
and in such amounts as it determines. Each grant of restricted stock units shall
specify the applicable restrictions on such units, the duration of such
restrictions (which shall be at least six months except as otherwise determined
by the Committee or provided in the third paragraph of this Section 9), and the
time or times at which such restrictions shall lapse with respect to all or a
specified number of units that are part of the grant.







--------------------------------------------------------------------------------





Each restricted stock unit shall be equivalent in value to one share of Common
Stock and shall entitle the participant to receive one Share from the Company at
the end of the vesting period (the “Vesting Period”) of the applicable
restricted stock unit, unless the participant elects in a timely fashion, as
provided below, to defer the receipt of such Shares with respect to the
restricted stock units. The Committee may require the payment by the participant
of a specified purchase price in connection with any restricted stock unit
award.


Except as otherwise provided by the Committee, during the Vesting Period the
participant shall not have any rights as a shareholder of the Company; provided
that the participant shall have the right to receive accumulated dividends or
distributions with respect to the corresponding number of shares of Common Stock
underlying each restricted stock unit at the end of the Vesting Period, unless
the participant elects in a timely fashion, as provided below, to defer the
receipt of the Shares with respect to the restricted stock units, in which case
such accumulated dividends or distributions shall be paid by the Company to the
participant at such time as the payment of the Shares with respect to the
deferred stock units.


Except as otherwise provided by the Committee, immediately prior to a Change in
Control or at such time as a participant ceases to be a director, officer or
employee of, or to otherwise perform services for, the Company and any of its
Subsidiaries due to death, Disability or Retirement during any Vesting Period,
all restrictions on restricted stock units granted to such participant shall
lapse and the participant shall be then entitled to receive payment in Shares
with respect to the applicable restricted stock units. At such time as a
participant ceases to be a director, officer or employee of, or otherwise
performing services for, the Company and any of its Subsidiaries for any other
reason, all restricted stock units granted to such participant on which the
restrictions have not lapsed shall be immediately forfeited to the Company.


A participant may elect by written notice to the Company, which notice must be
made before the later of (i) the close of the tax year preceding the year in
which the restricted stock units are granted or (ii) 30 days of first becoming
eligible to participate in the Amended and Restated 2014 Equity Incentive Plan
(or, if earlier, the last day of the tax year in which the participant first
becomes eligible to participate in the plan) and on or prior to the date the
restricted stock units are granted, to defer the receipt of all or a portion of
the Shares due with respect to the vesting of such restricted stock units;
provided that the Committee may impose such additional restrictions with respect
to the time at which a participant may elect to defer receipt of Shares subject
to the deferral election, and any other terms with respect to a grant of
restricted stock units to the extent the Committee deems necessary to enable the
participant to defer recognition of income with respect to such units until the
Shares underlying such units are issued or distributed to the participant. Upon
such deferral, the restricted stock units so deferred shall be converted into
deferred stock units. Except as provided below, delivery of Shares with respect
to deferred stock units shall be made at the end of the deferral period set
forth in the participant’s deferral election notice (the “Deferral Period”).
Deferral Periods shall be no less than one year after the vesting date of the
applicable restricted stock units.


Except as otherwise provided by the Committee, during such Deferral Period the
participant shall not have any rights as a shareholder of the Company; provided
that, the participant shall have the right to receive accumulated dividends or
distributions with respect to the corresponding number of shares of Common Stock
underlying each deferred stock unit at the end of the Deferral Period.


Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary due to his or her death prior to the end of the
Deferral Period, the participant shall receive payment in Shares in respect of
such participant’s deferred stock units which would have matured or been earned
at the end of such Deferral Period as if the applicable Deferral Period had
ended as of the date of such participant’s death.


Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary upon becoming disabled (as defined under
Section 409A(a)(2)(C) of the Code) or Retirement or for any other reason except
termination for Cause prior to the end of the Deferral Period, the participant
shall receive payment in Shares in respect of such participant’s deferred stock
units at the end of the applicable Deferral Period or on such accelerated basis
as the Committee may determine, to the extent permitted by regulations issued
under Section 409A(a)(3) of the Code.


Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary due to termination for Cause such participant shall
immediately forfeit any deferred stock units which would have matured or been
earned at the end of the applicable Deferral Period.


Except as otherwise provided by the Committee, in the event of a Change in
Control that also constitutes a “change in the ownership or effective control
of” the Company, or a “change in the ownership of a substantial portion of the
assets” of the Company (in each case as determined under IRS Notice 2005-1, as
amended or supplemented from time to time, or regulations issued pursuant to
Section 409A(a)(2)(A)(v) of the Code), a participant shall receive payment in
Shares in respect of such participant’s deferred stock units which would have
matured or been earned at the end of the applicable Deferral Period as if such
Deferral Period had ended immediately prior to the Change in Control; provided,
however, that if an event that constitutes a Change in Control hereunder does
not constitute a “change in control” under Section 409A of the Code (or the
regulations promulgated thereunder), no payments with respect to the deferred
stock units shall be made under this paragraph to the extent such payments would
constitute an impermissible acceleration under Section 409A of the Code.


10.
Performance Awards.



The Committee is authorized to make Performance Awards payable in cash, Shares
or other awards, on terms and conditions established by the Committee, subject
to the provisions of this Section 10. In particular, the amounts payable under a
Performance Award may vary based on, be indexed to, or be conditioned all or in
part on, the satisfaction of one or more performance goals, which performance
goals may relate to such measures or combination of measures of individual
performance and/or the Company’s or a Subsidiary’s performance (including,
without limitation, any divisional, business unit or other performance) as the
Committee, in its sole discretion, deems appropriate. Achievement of performance
goals in respect of such Performance Awards shall be measured over any
performance period determined by the Committee.


The Committee may make a Performance Award to a Covered Employee that is
intended to qualify as “performance-based compensation” for purposes of Section
162(m)(4)(C) of the Code (a “Qualified Performance Award”). In such case, the
Committee shall condition the grant, vesting, exercise and/or settlement of such
Qualified Performance Award upon achievement during a specified performance
period of no less than three months of one or more performance goals established
by the Committee (herein, “Qualified Performance Goals”) which may be based on,
without limitation: net income, operating income, earnings before interest and
taxes, earnings before interest, taxes, depreciation and amortization, earnings
per share, return on investment, return on capital, return on invested capital,
return on capital compared to cost of capital, return on capital employed,
return on equity, return on assets, return on net assets, total shareholder
return, cash return on capitalization, enterprise value, net debt, revenue,
revenue ratios (per employee or per customer), stock price, market share,
shareholder value, net cash flow, cash flow, cash flow from operations, cash
balance, cash conversion cycle, cost reductions and cost ratios (per employee or
per customer), new product





--------------------------------------------------------------------------------





releases and strategic positioning programs, including the achievement of
specified milestones or the completion of specified projects. The Qualified
Performance Goals may be absolute or relative, and may include, without
limitation, risk-based adjustments or adjustments for items that are unusual in
nature or infrequent in occurrence. The Committee shall have the power to impose
such other restrictions on Qualified Performance Awards as it may deem necessary
or appropriate to ensure that such Qualified Performance Awards satisfy all
requirements for “performance-based compensation” within the meaning of Section
162(m)(4)(C) of the Code.


The Committee may adjust the time and/or performance goals applicable to
Performance Awards to take into account changes in law, accounting and tax
rules, and to make such adjustments as the Committee deems appropriate to
reflect the inclusion or exclusion of the impact of extraordinary or unusual
items, events or circumstances in order to avoid windfalls or hardships. In the
case of Qualified Performance Awards, the Committee may not increase the Common
Stock or other amount that would otherwise be payable upon achievement of the
stated Qualified Performance Goal(s), but may reduce the Common Stock or other
amount due upon attainment of the stated Qualified Performance Goal(s), basing
such cutback either upon subjective performance criteria, individual performance
evaluations, or any other standards that are provided in the terms of the
Qualified Performance Award.


The Committee may establish a Performance Award pool, which shall be an unfunded
pool, for purposes of measuring Company performance in connection with
Performance Awards. The amount of such Performance Award pool shall be based
upon the achievement of one or more performance goals during the given
performance period, as specified by the Committee. The Committee may specify the
amount of the Performance Award pool as a percentage of any of such business
criteria, a percentage thereof in excess of a threshold amount, or as another
amount which need not bear a strictly mathematical relationship to such business
criteria.


Settlement of Performance Awards shall be in cash, Shares, other awards or other
property, in the discretion of the Committee. The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Performance Awards. The Committee shall specify the circumstances in
which such Performance Awards shall be paid or forfeited in the event of
termination of the participant’s employment or service prior to the end of a
performance period or settlement of Performance Awards. Any earned Performance
Award shall be paid no later than two and one-half months after the last day of
the tax year in which a performance period is completed.


11.
Dividends and Dividend Equivalents.



The Committee is authorized to grant dividend equivalents to a participant
entitling the participant to receive cash, Shares, other awards, or other
property equal in value to dividends paid with respect to a specified number of
shares of Common Stock of the Company, or other periodic payments. Dividend
equivalents may be awarded on a free-standing basis or in connection with
another award. Notwithstanding anything in the Amended and Restated 2014 Equity
Incentive Plan to the contrary, the Committee may not provide for the current
payment of dividends or dividend equivalents with respect to any shares of
Common Stock subject to an outstanding award (or portion thereof) that has not
vested. For any such award, the Committee may provide only for the accrual of
dividends or dividend equivalents that will not be payable to the participant
unless and until, and only to the extent that, the award vests. Dividend or
dividend equivalent rights shall be as specified in the award agreement or
pursuant to a resolution adopted by the Committee with respect to outstanding
awards. No dividend equivalents shall be granted with respect to Non-qualified
Stock Options, Incentive Stock Options or SARs.


12.
Other Stock-Based Awards.



The Committee is authorized, subject to limitations under applicable law, to
grant to participants such other awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, shares of Common Stock of the Company, as deemed by the Committee to be
consistent with the purposes of the Amended and Restated 2014 Equity Incentive
Plan, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Shares, purchase
rights for Shares, awards with value and payment contingent upon performance of
the Company or any other factors designated by the Committee, and awards valued
by reference to the book value of Shares or the value of securities of or the
performance of specified Subsidiaries. The Committee shall determine the terms
and conditions of such awards. Shares delivered pursuant to an award in the
nature of a purchase right granted under this Section 12 shall be purchased for
such consideration (including without limitation loans from the Company or a
Subsidiary to the extent permissible under the Sarbanes Oxley Act of 2002 and
other applicable law), paid for at such times, by such methods, and in such
forms, including, without limitation, cash, Shares, other awards or other
property, as the Committee shall determine. Cash awards, as an element of or
supplement to any other award under the Amended and Restated 2014 Equity
Incentive Plan, may also be granted pursuant to this Section 12.


13.
Change in Control.



Unless otherwise determined by the Committee, if there is a Change in Control of
the Company and a participant’s employment or service as a director, officer, or
employee of the Company or a Subsidiary, is terminated (1) by the Company
without Cause, (2) by reason of the participant’s death, Disability, or
Retirement, or (3) by the participant for Good Reason, within twelve months
after such Change in Control:


(i)any award carrying a right to exercise that was not previously vested and
exercisable as of the time of the Change in Control, shall become immediately
vested and exercisable, and shall remain so for up to 180 days after the date of
termination (but in no event after the expiration date of the award), subject to
applicable restrictions;


(ii)any restrictions, deferral of settlement, and forfeiture conditions
applicable to any other award granted under the Amended and Restated 2014 Equity
Incentive Plan shall lapse and such awards shall be deemed fully vested as of
the time of the Change in Control, except to the extent of any waiver by the
participant, and subject to applicable restrictions; and


(iii)with respect to any outstanding Performance Award, the Committee may,
within its discretion, deem the performance goals and other conditions relating
to the Performance Award as having been met as of the date of the Change in
Control. Such Performance Award shall be paid no later than two and one-half
months after the last day of the tax year in which such Change of Control
occurred (or in the event that such Change in Control causes the tax year to
end, no later than two and one-half months after the closing of such Change in
Control).


Notwithstanding the foregoing, or any other provision of this Plan to the
contrary, in connection with any transaction of the type specified by
clause (iii) of the definition of a Change in Control in Section 2(c), the
Committee may, in its discretion, (i) cancel any or all outstanding options
under the Amended and Restated 2014 Equity Incentive Plan in consideration for
payment to the holders thereof of an amount equal to the portion of the
consideration that would have been payable to such holders pursuant to such
transaction if their options had been fully exercised immediately prior to such
transaction, less the aggregate exercise price that would have been payable
therefor, or (ii) if the amount that would have been payable to the option
holders pursuant to such transaction if their options had been





--------------------------------------------------------------------------------





fully exercised immediately prior thereto would be equal to or less than the
aggregate exercise price that would have been payable therefor, cancel any or
all such options for no consideration or payment of any kind. Payment of any
amount payable pursuant to the preceding sentence may be made in cash or, in the
event that the consideration to be received in such transaction includes
securities or other property, in cash and/or securities or other property in the
Committee’s discretion.


14.
Withholding Taxes.



(a)Participant Election.  Unless otherwise determined by the Committee, a
participant may elect to deliver shares of Common Stock (or have the Company
withhold shares acquired upon exercise of an option or SAR or deliverable upon
grant or vesting of restricted stock, as the case may be) to satisfy, in whole
or in part, the amount the Company is required to withhold for taxes in
connection with the exercise of an option or SAR or the delivery of restricted
stock upon grant or vesting, as the case may be. Such election must be made on
or before the date the amount of tax to be withheld is determined. Once made,
the election shall be irrevocable. The fair market value of the shares to be
withheld or delivered will be the Fair Market Value as of the date the amount of
tax to be withheld is determined. In the event a participant elects to deliver
or have the Company withhold shares of Common Stock pursuant to this
Section 14(a), such delivery or withholding must be made subject to the
conditions and pursuant to the procedures set forth in Section 6(b) with respect
to the delivery or withholding of Common Stock in payment of the exercise price
of options.


(b)Company Requirement.  The Company may require, as a condition to any grant or
exercise under the Amended and Restated 2014 Equity Incentive Plan or to the
delivery of certificates for Shares issued hereunder, that the grantee make
provision for the payment to the Company, either pursuant to Section 14(a) or
this Section 14(b), of federal, state or local taxes of any kind required by law
to be withheld with respect to any grant or delivery of Shares. The Company, to
the extent permitted or required by law, shall have the right to deduct from any
payment of any kind (including salary or bonus) otherwise due to a grantee, an
amount equal to any federal, state or local taxes of any kind required by law to
be withheld with respect to any grant or delivery of Shares under the Amended
and Restated 2014 Equity Incentive Plan.


15.
Written Agreement; Minimum Vesting Period.



Each employee to whom a grant is made under the Amended and Restated 2014 Equity
Incentive Plan shall enter into a written agreement with the Company that shall
contain such provisions, including without limitation vesting requirements,
consistent with the provisions of the Amended and Restated 2014 Equity Incentive
Plan, as may be approved by the Committee. Notwithstanding any other provision
of the Amended and Restated 2014 Equity Incentive Plan to the contrary, no grant
under this Plan to any participant on or after the Effective Date may be
exercised, and no restrictions relating thereto may lapse, earlier than the date
that is one (1) year following the date the grant is made; provided, however,
that, notwithstanding the foregoing, (a) the Committee may waive or provide for
the lapse of such vesting restrictions upon the participant’s death, Disability
or upon a Change in Control, and (b) grants that result in the issuance of an
aggregate of up to five percent (5%) of the shares of Common Stock that may be
authorized for grant under Section 4 of the Amended and Restated 2014 Equity
Incentive Plan (as such authorized number of shares of Common Stock may be
adjusted as provided under the terms of the Amended and Restated 2014 Equity
Incentive Plan) may be granted to any one or more participants without regard to
the minimum vesting requirement of this Section 15.


16.
Transferability.



Unless the Committee determines otherwise, no award granted under the Amended
and Restated 2014 Equity Incentive Plan shall be transferable by a participant
other than by will or the laws of descent and distribution or to a participant’s
Family Member by gift or a qualified domestic relations order as defined by the
Code. No award granted under the Amended and Restated 2014 Equity Incentive Plan
shall be transferable by a participant for consideration. Unless the Committee
determines otherwise, an option, SAR or performance award may be exercised only
by the optionee or grantee thereof; by his or her Family Member if such person
has acquired the option, SAR or performance award by gift or qualified domestic
relations order; by the executor or administrator of the estate of any of the
foregoing or any person to whom the Option is transferred by will or the laws of
descent and distribution; or by the guardian or legal representative of any of
the foregoing; provided that Incentive Stock Options may be exercised by any
Family Member, guardian or legal representative only if permitted by the Code
and any regulations thereunder. All provisions of this Plan shall in any event
continue to apply to any option, SAR, performance award or restricted stock
granted under the Amended and Restated 2014 Equity Incentive Plan and
transferred as permitted by this Section 16, and any transferee of any such
option, SAR, performance award or restricted stock shall be bound by all
provisions of this Plan as and to the same extent as the applicable original
grantee.


17.
Listing, Registration and Qualification.



If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of Shares subject to any option, SAR,
performance award, restricted stock unit, or restricted stock grant is necessary
or desirable as a condition of, or in connection with, the granting of same or
the issue or purchase of Shares thereunder, no such option or SAR may be
exercised in whole or in part, no such performance award may be paid out, and no
Shares may be issued, unless such listing, registration or qualification is
effected free of any conditions not acceptable to the Committee.


18.
Transfers Between Company and Subsidiaries.



The transfer of an employee, consultant or independent contractor from the
Company to a Subsidiary, from a Subsidiary to the Company, or from one
Subsidiary to another shall not be considered a termination of employment or
services; nor shall it be considered a termination of employment if an employee
is placed on military or sick leave or such other leave of absence which is
considered by the Committee as continuing intact the employment relationship.


19.
Adjustments.



In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, distribution of assets, or any
other change in the corporate structure or shares of the Company, the Committee
shall make such adjustment as it deems appropriate in the number and kind of
Shares or other property available for issuance under the Amended and Restated
2014 Equity Incentive Plan (including, without limitation, the total number of
Shares available for issuance under the Amended and Restated 2014 Equity
Incentive Plan pursuant to Section 4), in the number and kind of options, SARs,
Shares or other property covered by grants previously made under the Amended and
Restated 2014 Equity Incentive Plan, and in the exercise price of outstanding
options and SARs; provided, however, that the Committee shall not be required to
make any adjustment that would (i) require the inclusion of any compensation
deferred pursuant to provisions of the Amended and Restated 2014 Equity
Incentive Plan (or an award thereunder) in a participant’s gross income pursuant
to Section 409A of the Code and the regulations issued thereunder from time to
time and/or (ii) cause any award made pursuant to the Amended and Restated 2014
Equity Incentive Plan to be treated as providing for the deferral of
compensation pursuant to such Code section and regulations. Any such adjustment
shall be final, conclusive and binding for all purposes of the Amended and
Restated 2014 Equity Incentive Plan. In the event of any merger, consolidation
or other reorganization in which the Company is not the surviving or continuing
corporation or in which a Change in Control is to occur, all of the Company’s
obligations regarding awards that were





--------------------------------------------------------------------------------





granted hereunder and that are outstanding on the date of such event shall, on
such terms as may be approved by the Committee prior to such event, be
(a) canceled in exchange for payment of cash or other property determined by the
Committee to be equal to the intrinsic value of such awards at the time of the
Change in Control (but, with respect to deferred stock units, only if such
merger, consolidation, other reorganization, or Change in Control constitutes a
“change in ownership or control” of the Company or a “change in the ownership of
a substantial portion of the assets” of the Company, as determined pursuant to
regulations issued under Section 409A(a)(2)(A)(v) of the Code) or (b) assumed by
the surviving or continuing corporation.




20.
Amendment and Termination of the Amended and Restated 2014 Equity Incentive
Plan.



The Board of Directors or the Committee, without approval of the stockholders,
may amend or terminate the Amended and Restated 2014 Equity Incentive Plan,
except that no amendment shall become effective without prior approval of the
stockholders of the Company if stockholder approval would be required by
applicable law or regulations, including if required for continued compliance
with the performance-based compensation exception of Section 162(m) of the Code
or any successor thereto, under the provisions of Section 422 of the Code or any
successor thereto, or by any listing requirement of the principal stock exchange
on which the Common Stock is then listed.


Notwithstanding any other provisions of the Amended and Restated 2014 Equity
Incentive Plan, and in addition to the powers of amendment set forth in this
Section 20 and Section 21 hereof or otherwise, the provisions hereof and the
provisions of any award made hereunder may be amended unilaterally by the
Committee from time to time to the extent necessary (and only to the extent
necessary) to prevent the implementation, application or existence (as the case
may be) of any such provision from (i) requiring the inclusion of any
compensation deferred pursuant to the provisions of the Amended and Restated
2014 Equity Incentive Plan (or an award thereunder) in a participant’s gross
income pursuant to Section 409A of the Code, and the regulations issued
thereunder from time to time and/or (ii) inadvertently causing any award
hereunder to be treated as providing for the deferral of compensation pursuant
to such Code section and regulations.




21.
Amendment of Awards under the Amended and Restated 2014 Equity Incentive Plan.



The terms of any outstanding award under the Amended and Restated 2014 Equity
Incentive Plan may be amended from time to time by the Committee in its
discretion in any manner that it deems appropriate, including, but not limited
to, any acceleration of the date of exercise of any award and/or payments (but,
with respect to deferred stock units, only to the extent permitted by
regulations issued under Section 409A(a)(3) of the Code) thereunder or of the
date of lapse of restrictions on Shares; provided that, except as otherwise
provided in Section 16, no such amendment shall adversely affect in a material
manner any right of a participant under the award without his or her written
consent. Without prior shareholder approval, neither the Board nor the Committee
may amend the Amended and Restated 2014 Equity Incentive Plan or the terms of
any outstanding options or SARs awarded under the Amended and Restated 2014
Equity Incentive Plan to (i) lower or reduce the exercise price, (ii) cancel,
exchange or surrender any outstanding option or SAR in exchange for cash or
another award for the purpose of repricing the award, or (iii) cancel, exchange
or surrender any outstanding option or SAR in exchange for an option or SAR with
an exercise price that is less than the exercise price of the original award;
provided that the foregoing shall not apply to any adjustment of an option or
SAR pursuant to Section 19.


22.
Commencement Date; Termination Date.



The Plan will be effective on the date it is approved by the Company’s
stockholders (the “Effective Date”). Unless previously terminated upon the
adoption of a resolution of the Board terminating the Amended and Restated 2014
Equity Incentive Plan, the Amended and Restated 2014 Equity Incentive Plan shall
terminate at the close of business on March 15, 2024. No termination of the
Amended and Restated 2014 Equity Incentive Plan shall materially and adversely
affect any of the rights or obligations of any person, without his or her
written consent, under any awards theretofore granted under the Amended and
Restated 2014 Equity Incentive Plan.


23.
Severability.



Whenever possible, each provision of the Amended and Restated 2014 Equity
Incentive Plan shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of the Amended and Restated 2014
Equity Incentive Plan is held to be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of the Amended and Restated
2014 Equity Incentive Plan.


24.
Governing Law.



The Amended and Restated 2014 Equity Incentive Plan shall be governed by the
corporate laws of the State of Delaware, without giving effect to any choice of
law provisions that might otherwise refer construction or interpretation of the
Amended and Restated 2014 Equity Incentive Plan to the substantive law of
another jurisdiction.





